Phipps, Judge.
Eric McConnell appeals his convictions of armed robbery and aggravated assault. He argues that the evidence is insufficient to support the verdict, even though the victim and a bystander identified him as the individual who had accosted and pistol whipped the victim as he was walking down the street, police apprehended him in the vicinity of the crimes shortly after their commission based on the description provided by the victim, and he was found in possession of an item of personal property taken from the victim and of a handgun that could have been used in perpetration of the crimes. McConnell’s challenge to the sufficiency of the evidence is thus without merit.1

Judgment affirmed.


Johnson, P. J., and Mikell, J., concur.

*178Decided April 26, 2007.
Gerald P. Privin, for appellant.
Leigh E. Patterson, District Attorney, Suhirjahaan S. Morehead, Assistant District Attorney, for appellee.

 See generally Rankin v. State, 278 Ga. 704, 705 (606 SE2d 269) (2004).